Case 2:18-cv-08420-RGK-PJW Document 26-2 Filed 05/04/19 Page 1 of 2 Page ID #:214



    1
    2
    3
    4
    5
                             UNITED STATES DISTRICT COURT
    6
              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
    7
    8
    9   United States of America,                  Case No. 2:18-cv-08420-RGK (PJW)
   10                      Plaintiff,
   11         v.
   12   $1,546,076.35 In Bank Funds Seized From    [PROPOSED] ORDER SETTING
   13   Republic Bank Of Arizona Account ‘1889;    TIMING OF CLAIM FILINGS
        $1,001,731.18 In Bank Funds Seized From
   14   Republic Bank Of Arizona Account ‘2592;
        $206,156.00 In Bank Funds Seized From
   15
        Republic Bank Of Arizona Account ‘1938;
   16   $501,248.14 In Bank Funds Seized From
        Republic Bank Of Arizona Account ‘8103;
   17
        $251,436.00 In Bank Funds Seized From
   18   Republic Bank Of Arizona Account ‘8162;
        Any And All Funds Seized From Republic
   19   Bank Of Arizona Account ‘8189;
   20   $621,832.06 In U.S. Currency Seized From
        Perkins Coie Trust Company Account
   21   ‘0012; $9,882,828.72 In Investment Funds
   22   Seized From Perkins Coie Trust Company;
        $34,149,280 In Investment Funds Seized
   23   From Acacia Conservation Fund Lp;
   24   $278.73 In Bank Funds Seized From Bank
        Of America Account ‘8225; And $1,038.42
   25   In Bank Funds Seized From Bank Of
   26   America Account ‘7054,
   27                      Defendant.
   28


                    [PROPOSED] ORDER SETTING TIMING OF CLAIM FILINGS
Case 2:18-cv-08420-RGK-PJW Document 26-2 Filed 05/04/19 Page 2 of 2 Page ID #:215



    1          Good cause appearing, and pursuant to the claimants’ first unopposed motion
    2   regarding the timing of claim filings, IT IS SO ORDERED that any and all potential
    3   claimants’ time to file a claim to the defendant assets is extended until July 1, 2019. As
    4   previously ordered by this Court on December 28, 2018, any answer or other
    5   responsive document to the complaint remains due 30 days after the stay is lifted.
    6          IT IS SO ORDERED.
    7
    8   Dated:_________________, 2019
    9
   10                                                    __________________________
                                                         The Honorable R. Gary Klausner
   11
                                                         United States District Judge
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                     [PROPOSED] ORDER SETTING TIMING OF CLAIM FILINGS
